




AEROHIVE NETWORKS, INC.
OUTSIDE DIRECTOR COMPENSATION POLICY


Adopted and approved September 17, 2013; Restated as of June 18, 2014;
Restated as of December 17, 2014
Aerohive Networks, Inc. (the “Company”) believes that the granting of equity and
cash compensation to members of its Board of Directors (the “Board,” and members
of the Board, the “Directors”) represents an effective tool to attract, retain
and reward Directors who are not employees of the Company (the “Outside
Directors”). This Addendum to Outside Director Compensation Policy (the
“Policy”) is intended to formalize aspects of the Company’s existing policy
regarding cash compensation and grants of equity to its Outside Directors
approved by the Board on September 17, 2014. Unless otherwise defined herein,
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2014 Equity Incentive Plan (the “Plan”). Each Outside Director
will be solely responsible for any tax obligations he or she incurs as a result
of the equity and cash payments such Outside Director receives under this
Policy. This Policy will be effective as of the date set forth above, with such
compensation obligations retroactive to April 1, 2014.
1.
CASH COMPENSATION

Each Outside Director will be eligible to earn annual cash retainer fees as
follows for service on the Board or as chair or a member of a committee of the
Board (“Committee”):
Member of the Board        
$
30,000


Lead Non-Management Director
$
10,000


Chair of Audit Committee
$
15,000


Member of Audit Committee (excluding Committee Chair)
$
10,000


Chair of Compensation Committee
$
10,000


Member of Compensation Committee (excluding Committee Chair)
$
5,000


Chair of Nominating and Corporate Governance Committee
$
7,500


Member of Nominating and Corporate Governance (excluding Committee Chair)
$
5,000



This cash compensation will be paid quarterly in arrears, on a prorated basis.
There are no per‑meeting attendance fees for attending Board meetings.
2.
EQUITY COMPENSATION

Outside Directors will be entitled to receive all types of Awards (except
Incentive Stock Options) under the Plan (or the applicable equity plan in place
at the time of grant), including discretionary Awards not covered under this
Policy. All grants of Awards to Outside Directors pursuant to Section 2 of this
Policy will be automatic and nondiscretionary, except as otherwise provided
herein, and will be made in accordance with the following provisions:
(a)    No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards, except pursuant to Section 7
below.
(b)    Initial Awards. Subject to Section 11 of the Plan, each person who first
becomes an Outside Director automatically will be granted a Nonstatutory Stock
Option Award to purchase a number of Shares equal to the quotient of $225,000
divided by the product of the trailing thirty (30) day trading average closing
price of a Share as reported by the NYSE (which price is measured as of the date
immediately prior to the Award’s date of grant) multiplied by the then-current
Black-Scholes ratio (the “Initial Award”)”, which grant will be automatically
effective on the date on which such person first becomes an Outside Director,
whether through election by the stockholders of the Company

1



--------------------------------------------------------------------------------






or appointment by the Board to fill a vacancy; provided, however, that the
number of Shares covered by each Initial Award will be rounded down to the
nearest whole Share. Notwithstanding the foregoing, a Director who is an
Employee (an “Inside Director”) who ceases to be an Inside Director, but who
remains a Director, will not receive an Initial Award. Subject to Section 5
below and Section 14 of the Plan, each Initial Award will vest as to one-fourth
(1/4th) of the Shares subject thereto on the one-year anniversary of the Initial
Award’s grant date and thereafter as to one forty-eighth (1/48th) of the Shares
subject thereto in installments on a monthly basis on the same day of the month
as the grant date (or if a month does not contain such day, then the last day of
such month), provided that the Outside Director remains a Service Provider
through the applicable vesting date.
(c)    Annual Awards. Subject to Section 11 of the Plan, on the date of each
Annual Meeting of the Company’s stockholders (the “Annual Meeting”) beginning
with the Company’s 2015 Annual Meeting, each Outside Director automatically will
be granted a Restricted Stock Unit Award covering a number of Shares equal to
the quotient of $140,000 divided by the trailing thirty (30) day trading average
closing price of a Share as reported by the NYSE (which price is measured as of
the date immediately prior to the Award’s date of grant) (an “Annual Award”).
Subject to Section 5 below and Section 14 of the Plan, each Annual Award will
vest as to one hundred percent (100%) of the Shares subject thereto on the
earlier to occur of (a) the one-year anniversary of the Annual Award’s grant
date or (b) the date immediately preceding the Annual Meeting following such
Annual Award’s grant date, provided that the Outside Director remains a Service
Provider through the applicable vesting date. An Annual Award may be granted to
Outside Directors who have served on the Board at least six (6) months prior to
the grant date.
(d)    Terms Applicable to all Options Granted Under this Policy. The per Share
exercise price for an Option granted under this Policy will be one hundred
percent (100%) of the Fair Market Value of a Share on the grant date. The
maximum term to expiration of the Initial Awards will be ten (10) years, subject
to earlier termination as provided in the Plan.
3.
VESTING ACCELERATION

In the event of a Change in Control, as defined in the Plan, all Shares then
unvested and subject to an Award granted pursuant to this Policy will
automatically be accelerated and vest in full.
4.
TRAVEL EXPENSES

Each Outside Director’s reasonable, customary and documented travel expenses to
Board and Committee meetings will be reimbursed by the Company.
5.
ADDITIONAL PROVISIONS

Except to the specific extent provided in this Policy, all provisions of the
Plan and applicable Award Agreement will apply to Awards granted to Outside
Directors.
6.
SECTION 409A

In no event will cash compensation or travel reimbursement payments under this
Policy be paid after the later of (a) the fifteenth (15th) day of the third
(3rd) month following the end of the Company’s fiscal year in which the
compensation is earned or expenses are incurred, as applicable, or (b) the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which the compensation is earned or expenses are incurred, as
applicable, in compliance with the “short-term deferral” exception under Section
409A of the Internal Revenue Code of 1986, as amended, and the final regulations
and guidance thereunder, as may be amended from time to time (together, “Section
409A”). It is the intent of this Policy that this Policy and all payments
hereunder be exempt from or otherwise comply with the requirements of
Section 409A so that none of the compensation to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or comply.

2



--------------------------------------------------------------------------------






7.
REVISIONS

The Compensation Committee in its discretion may change and otherwise revise the
terms of Awards granted under this Policy, including, without limitation, the
number of Shares subject thereto, for Awards of the same or different type
granted on or after the date the Compensation Committee determines to make any
such change or revision.







3

